Citation Nr: 1337938	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  09-15 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active military service from May 2000 to October 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The Veteran's representative's April 2013 Written Brief Presentation includes the issue of entitlement to service connection for tinnitus; however, such has not been adjudicated by the RO.  If the Veteran wishes to file a claim for service connection for such disorder, he should so inform the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In his April 2009 substantive appeal (VA Form 9), the Veteran checked the box indicating that he did not want a Board hearing; however, in an attached document, he indicated that he desired a video-conference hearing before the Board.  As both documents were signed on the same date and received by VA simultaneously, clarification regarding his conflicting hearing requests was sought from the Veteran's representative.  In a November 2013 document, the Veteran's representative indicated that the Veteran desired to appear at a video-conference hearing before the Board.  Therefore, a remand is necessary in order to schedule the Veteran for his requested hearing.  38 C.F.R. §§ 20.702, 20.704 (2012).   

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video-conference hearing before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


